 Case 6:19-cv-01888-PGB-DCI Document 6-1 Filed 05/11/20 Page 1 of 3 PageID 97
    UNIVERSIiY of
   FDI      JOR




   Business Affairs                                                           1521 Museum Road
   University Police Department                                               PO Box 112150
                                                                              Gainesville, FL 32611-2150
                                                                              352-392-5444
                                                                              352-392-0539 Fax
                                                                              www.police.ufl.edu



March 1, 2019




TO WHOM IT MAY CONCERN:

REF: Sheldon Joel Ramnaraine


The University of Florida Records Division has completed an investigative records check and can
find no record of any offense involving the above referenced person. I have included a copy of
a 2011 CAD call on the date in question, however, no names are given in the call. UFPD Officer
Michael Metz, ID 55, was the officer who assisted. Officer Metz in no longer an officer with the
University of Florida Police Department.




TWO          UNIVI:14Stlit of
ur          FLORIDA
Deborah Fleming
Records Custodian
Records DivIsIon
University of Florida Police Department
1515 _Museum Road
P.O. Box 112150
cainesvitre, jf 32611-2150
352-392-9583
freming@uiredu




    The Foundation for The Gator Nation
    An Equal Opportunity Institution
                 Case 6:19-cv-01888-PGB-DCI
                      UNIVERSITY OF FLORIDA Document 6-1 Filed
                                                 POLICE    DEPT05/11/20 Page 2 of 3 PageID 98 Page 1 of 1
                                                                                                                                                          Printed By:
                                                                                                                                                           FLEMING
                          CALL HISTORY RECORD                                                                                                             Printed On:
                                                                                                                                                 03/01/2019 12:55:27

DISPATCH TO LOCATION
 Address                                                                      Apt! Lot       Domicile Type
 599 FINE ARTS C
 FINE ARTS C, 599

 Cross Street                                                        City                                Incorporated?   State   County                Zip Code
                                                                     GAINESVILLE                         No              FL      ALACHUA               32611
Latitude                    Longitude                    National Grid
29.64775                    -82.34043

 AREA               PKZ           RA                                                                                                                   Wrecker
 EAST                 4            1B

LOCATION OF OCCURRENCE
 Address                                                                      Apt / Lot      Domicile Type
 599 FINE ARTS C
 FINE ARTS C, 599
 Cross Street                                                        City                            Incorporated?       State   County               Zip Code
                                                                     GAINESVILLE                     No                  FL      ALACHUA              32611
Latitude                    Longitude                    National Grid
29.64775                    -82.34043

AREA                PKZ           RA                                                                                                                   Wrecker
EAST                  4            1B

Complaint Type / Call Nature                  Priority    Additional Info                                                        Weapon
ASSIST OTHER AGENCY                           3

Complainant                                                                                                          Phone Number    Ext             Contact 911
                                                                                                                                                              N

 Primary Unit     BackUp Units                                                                                  Dispatcher                 Disposition Codes
 055                                                                                                            MPINKSTON                  (1) 50A     (4)
 UFPD
                                                                                                                                           (2)   Z        (5)
                                                                                                                Call Taker
                                                                                                                MPINKSTON                  (3)            (6)

 Incident Number           CALL DATES & TIMES (Note: Individual Unit Times & Close/Code Times are listed after the Call Notes)
 UFPD11CAD022388           Received               Shipped                   Dispatched             Enroute                   Onscene                  Closed
 Radio Channel             03/23/2011             03/23/2011                03/23/2011             03/23/2011                03/23/2011               03/23/2011
                           17:44:22               17:44:37                  17:44:38               17:44:38                  17:44:38                 20:33:38

 CALL STATISTICS                         Create Time             Hold Time                Rollout Time            Enroute Time             Onscene Time
                                         00:00:15                00:00:01                 00:00:00                00:00:00                 02:49:00

                                                                 Dispatch Time                                    Response Time            Total Call Time
                                                                 00:00:16                                         00:00:00                 02:49:16



UNIT/CALL TIMES
DATE                      TIME               CALLNO AGENCY DESCRIPT                                        DISPATCHER                        MILEAGE
03/23/2011                17:44:38              055           UFPD           ONSCENE                       MPINKSTON                                  0
03/23/2011                17:44:39              055           UFPD           REPORTING                     MPINKSTON                                  0
03/23/2011                20:33:38                                           CLOSED                        DDSMITH
03/23/2011                20:33:59                                           CODED                         DDSMITH

END OF CALL HISTORY RECORD




CALL HISTORY RECORD                                                                                                                                         Page 1 of 1
             Case 6:19-cv-01888-PGB-DCI Document 6-1 Filed 05/11/20 Page 3 of 3 PageID 99
       UNIVERSITY      of                                                                           U.S. POSTAGE >> PITNEY BOWES
UF 1                                                                                                (   172911
                                                                                                     4,11
                                                                                                     1
                                                                                                           ..
                                                                                                          ... w=1111111111111111111111111


       Business Affairs                                                                             ZIP 32611 $
       University Police Department                                                                 02 4VV             000.412
                                                                                                    0000359143 MAR 04 2019
       PO Box 112150
       Gainesville FL 32611-2150




                                                   SHELDON JOFL RAMNARAINE
                                                   3209 STONEHURST CIRCLE
                                                   KISSIMMEE, FL 34741




                                  S   61' CLJNAP   34741          11 111' 11111ilt   "111.11 dill   int         111
